Exhibit 10.28

 

[image_002.gif] 

 

MASTER AGREEMENT

 

This agreement (the "Agreement") is entered into as of 28 May 2014 (the
"Effective Date") between:

 

(1)Moneytech Limited (ACN: 106 249 852) ("Moneytech"), with its principal place
of business at Level 6, 97-103 Pacific Highway, North Sydney, NSW, 2060; and

 

(2)Moneytech Services Pty Limited (ACN: 112 110 933) ("Moneytech Services"),
with is principal place of business at Level 6,97 Pacific Highway, North Sydney
NSW 2060; and

 

(3)360 Markets Pty Limited (ACN: 151 337 852) ("360"), with its principal place
of business at 6/97 Pacific Highway North Sydney NSW 2060; and

 

(4)Mr Jason Hugo of 3/11 O'Dowd St, Waverley NSW 2024

 

Moneytech, Moneytech Services, 360 and Mr Jason Hugo are referenced herein
individually as the "Party" and collectively as the "Parties."

 

PURPOSE

 

A.Moneytech holds an Australian Financial Services Licence Number 421414
("AFSL") authorised it to carry on the business of dealing in Financial Product
and providing Financial Product Advice;

 

B.360 operates a business selling, purchasing and delivering currency
transactions and financial services;

 

C.360 desires to act as an Authorised Representative of Moneytech and Moneytech
has agreed to appoint 360 an Authorised Representative on the terms and
conditions defined in this Agreement, the Authorised Representative Agreement
and the Authorised Representative Compliance Manual (collectively "Transaction
Documents");

 

D.Moneytech Services has agreed to provide 360 certain Facilities in order for
360 to carry out and deliver the Services.

 

E.360 has nominated a Responsible Manager in furtherance of Moneytech's AFSL on
the terms of this Agreement.

 

This Master Agreement and the Transaction Documents supersede all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter hereof.

 

NOW, THEREFORE, for good and valuable consideration received and to be received,
the parties hereby agree as follows:

 

1. Definitions

 

When capitalised in this Agreement, the following terms shall have the meaning
set forth below:

 

  a) Act means the Corporations Act 2001 (Cth) and the Corporations Regulations
2001 as amended from time to time.

 



 

 



 

b)AFSL means Australian Financial Services Licence 241414.

 

c)Additional Facilities means any and all facilities, services or resources
agreed to be provided by Moneytech to 360 for a Fee.

 

d)Authorised Representative means a person authorized in accordance with section
916A or 916B of the Act, to provide financial service or financial services on
behalf of a financial services licensee.

 

e)Authorised Representative Agreement means the terms and conditions on which
360 is appointed an Authorised Representative of Moneytech. A copy of the
Authorised Representative Agreement is annexed hereto and marked Schedule 1.

 

f)Authority means the authority granted by Moneytech to 360 under the Authorised
Representative Agreement authorising 360 to deal in Financial Products as an
Authorised Representative of Moneytech.

 

g)Business Day means any day other than a Saturday, Sunday or statutory holiday
in New South Wales.

 

h)Client or Clients means a person(s) or company(ies) to whom 360 will provide
the Services on behalf of Moneytech in its capacity as an Authorised
Representative.

 

i)Confidential Information means (I) non-public information which either Party
learns, by whatever means, about the other Party's business in the course of
performance of this Agreement; (ii) the terms and existence of this Agreement
(including Schedules, Amendments and Exhibits) and the nature and details of the
Parties' business relationship; and (iii) the Parties' respective product
designs, business plans or processes, distribution methods, volumes, prices,
costs, finances, research and development, personal suppliers, Clients or Client
information.

 

j)Facilities means the facilities and resources provided by Moneytech Services
to 360 and which include:

  

   (i)Administration and accounting support (including audit and assistance with
preparation of financial reports);  (ii)Four (4) fixed telephone lines,
including line rental and recording;  (iii)software solutions suites;
 (iv)customer relations management systems;  (v)computer equipment;  (vi)Four
(4) desk spaces and use of meeting rooms within the Office Space;
 (vii)Professional Indemnity cover;  (viii)One (1) loyalty card program and
development of travel card program, where possible;  (ix)Internet access;
 (x)Access to developers for any mutual IT development as determined in
Moneytech's sole discretion and subject to a mutually agreed project plan;
 (xi)Kaplan training for four (4) Senior Employees;  (xii)Two (2) car parking
spaces within reasonable distance of the Office Space.  (xiii)Maintain and
develop a website and branding;



 

In the event the Facilities are renegotiated between the parties or additional
resources are required by 360, the facilities shall be considered Additional
Facilities for the purposes of this Agreement.

 



2014 Agreement - Confidential Page 2 of 14 Moneytech Limited







 

 

 

  k) Fees mean the reasonable indirect and/or direct costs incurred by Moneytech
Services for the provision of the Additional Facilities and which are payable by
360.     1) Financial Product has the same meaning as in the Act.         m)
Financial Product Advice has the same meaning as in the Act.         n)
Incentive Payments are fees payable by Moneytech to 360 for client referrals.  
      o) Legislation means all Acts, Regulations, Codes of Practice and any
relevant circular, directive, policy statement and the like issued by any
government or industry body which apply to the provision of the Services.      
  p) Office Space means the area of space allocated to 360 situate at level 6/97
Pacific Highway, North Sydney NSW 2060.         q) Responsible Manager has the
same meaning as in the Act and for the purposes of this Agreement means Mr Jason
Hugo.         r) Senior Employee means the officers and senior employees of the
Authorised Representative who are responsible for providing the Financial
Product Advice on behalf of Moneytech.     s) Serious Misconduct means

 

(i)the wilful or deliberate behaviour and/or conduct of an employee, servant of
agent of Authorised Representative that causes serious and imminent risk to the
health and safety of a person, or the reputation, viability or profitability of
Moneytech's business;

 

(ii)theft;

 

(iii)fraud;

 

(iv)assault;

 

(v)an employee of the Authorised Representative or Key Person being intoxicated
(alcohol or drugs, other than prescribed drugs) at work;

 

(vi)the Responsible Manager or employee, servant or agent of the Authorised
Representative refusing to carry out a lawful and reasonable instruction that is
consistent with the terms of the Transaction Documents.

 

  t) Service/s means the provision of foreign exchange services to Clients,
including but not limited to; selling, purchasing and delivering currency
transactions. These transactions may be spot, forward contracts and options.

 

PART A — 360 OBLIGATIONS

 

2.        360 Obligations

 

  2.1 360 agrees to:

 

 (a)Provide the Services subject to the authorisation defined in the Authorised
Representative Agreement;

 

 (b)Develop, maintain and continue to grow a profitable foreign exchange
business utilizing the Facilities;



 



2014 Agreement - Confidential Page 3 of 14 Moneytech Limited





 

 



 

  2.2 360 shall provide the Services to Clients as it determines providing the
Services are facilitated in a technically competent, ethical and professionally
responsible manner and complies at all times with the Legislation and
Transaction Documents.     2.3 360 must disclose in writing to its Clients any
fees or commissions payable to it by the Client in connection with the Services.
        2.4 360 agrees to observe all applicable Moneytech workplace policies
and procedures (including, but not limited to IT Security guidelines) and obey
any lawful direction given by Moneytech in so far as it concerns the Facilities
and Office Space.         2.5 360 shall obtain and maintain, at Moneytech
Service's reasonable expense all permits, certifications, consents and other
similar approvals necessary for the Responsible Manager to perform its
obligations under this Agreement.         2.6 360 shall obtain and maintain at
Moneytech Service's reasonable expense, all permits, certifications, consents
and other similar approvals necessary for 360 to provide the Services.        
2.7 For the avoidance of doubt, the ordinary shares and shareholding transferred
to Moneytech (or its nominee) shall be governed by the terms and conditions of
360's Constitution.         2.8 The Directors will be reimbursed by 360 for
reasonable travel, accommodation and other reasonable expenses incurred by the
Directors for the purpose of and incidental to attending Board meetings.

 

3.      The Responsible Manager:

 

  3.1 360 has agreed to nominate a Responsible Manager in the furtherance of
Moneytech's AFSL is so far as it applies to the Authority, the subject of the
Transaction Documents.         3.2 The Responsible Manager is responsible for
ensuring that Moneytech complies with the Legislation and the conditions of the
AFSL. The Responsible Manager is directly responsible for decisions regarding
the provision of financial services by the Licensee in so far as they concern
the Services.         3.3 The Responsible Manager is accountable to ASIC in the
event the Moneytech is not meeting its licensing obligations.         3.4 The
Responsible Manager is subject to the terms and conditions of this Agreement and
the Transaction Documents.         3.5 The Responsible Manager must, on no less
than six (6) months prior written notice to Moneytech, advise his/her intention
to resign from the position of Responsible Manager. The Responsible Manager
acknowledges Moneytech requires reasonable time in which to elect another
Responsible Manager capable of satisfying all the requirements prescribed by the
Legislation and that the notice period is commensurate with this.         3.6
The Responsible Manager must, on no less than one (1) months prior written
notice to Moneytech, advise his/her intention to take annual leave so that
Moneytech can ensure business continuity in the absence of the Responsible
Manager.         3.7 Act competently and honestly and in accordance with
Moneytech's reasonable directions and the Transaction Documents.

 



2014 Agreement - Confidential Page 4 of 14 Moneytech Limited







 

 



 

  3.8 Termination of the Responsible Manager in accordance with Clause 13 shall
result in an automatic termination of the Transaction Documents and this
Agreement.

 

  3.9 The Responsible Manager indemnifies and keeps indemnified Moneytech and
Moneytech Services against any and all claim, loss, cost or expense suffered or
incurred, howsoever caused or arising out of or flowing from, in connection
with, in respect of, or incidental to:

 

 (a)the obligations of the Authorised Representative under the Transaction
Documents, the Authority or the Act or related Legislation;

 

  (b)The obligations of the Responsible Manager under the Transaction Documents,
the Authority or the Act or related Legislation.

 



  3.10 The indemnity provided in Clause 3.9 shall not apply to the extent it is
caused or contributed to by Moneytech Services and/or Moneytech's negligent acts
or omissions.



 

PART B — MONEYTECH'S OBLIGATIONS

 

4.      Moneytech Obligations 

 



  4.1 Moneytech warrants and agrees to:





 

 (a)Appoint 360 an Authorised Representative on the terms and conditions
identified in the Transaction Documents.



 

PART C — MONEYTECH SERVICES' OBLIGATIONS

 

 Moneytech Services' Obligations

 



  4.2 Moneytech Services warrants and agrees to:      



 (a)Provide to 360 the Facilities and Office Space;        (b)Provide to 360 (as
and when required), the Additional Facilities:        (c)Make Incentive Payments
in accordance with Clause 6;        (d)Give 360 first right of refusal to
existing FX business;        (e)establish and secure significant trading lines
with at least two (2) major banks to cater for FX spot, forward and derivative
contracts;        (f)Provide banking facilities and systems to enable 360 to
access the abovementioned trading lines;        (g)Manage payroll on behalf of
360.

 

  4.3 Moneytech Services shall, on sixty (60) days prior written notice to 360,
renegotiate the provision of Facilities or Additional Facilities. The parties
agree to negotiate in good faith.

 

  4.4 Moneytech, through its subsidiary Moneytech Finance Pty Limited has agreed
to issue 360 a Moneytech trade finance account with a limit of $50,000.00
("Moneytech Account") against which 360 may incur charges in the ordinary course
of its business. Use of the Moneytech Account is subject to the Moneytech
Finance Pty Limited Buyer Terms and Conditions online at www.moneytech.com.au. A
personal guarantee in favour of Moneytech Finance Pty Limited is also required
to be executed by Mr Jason Hugo.

 



2014 Agreement - Confidential Page 5 of 14 Moneytech Limited



 

 



5. Incentive Payments.

 

  5.1 The parties agree to establish a client referral program whereby 360
refers to Moneytech, Clients seeking cash flow and trade or debt finance
solutions. 360 must ensure at all times that there is a 'reasonable basis' for
any product recommendations being made to Client.          5.2 Moneytech
Services has agreed to make Incentive Payments to 360 for the referral of
Clients and which shall be defined in the Commission Schedule annexed hereto and
marked Schedule 2.         5.3 Moneytech Services agrees to pay the Incentive
Payments, on a quarterly basis. In the event of a payment dispute the parties
shall refer to the Dispute Resolution provision.  

 

6. Transfer of Business

 

  6.1 360 may transfer all or part of its business to any third party
("Purchaser") on such terms and conditions agreed between 360 and the Purchaser
provided:



 



 a)360 as an Authorised Representative of Moneytech, provides not less than
three (3) months' notice to Moneytech of its intention to transfer its business
and provides Moneytech with such detail in respect of the Purchaser as it may
reasonably require in order to evaluate the suitability of the Purchaser to be
granted an Authority by Moneytech;        b)Moneytech agrees, such agreement to
be in its absolute discretion, to issue to the Purchaser an Authority; and      
 c)If Moneytech grants an Authority, that the Purchaser enters an agreement in
substantially similar terms to the Transaction Documents.



 



  6.2 Each of Moneytech and 360 will do all things necessary to effect the
transfer of 360's business in accordance with this Clause 7, including provision
of a letter of release by 360, provided all reasonable costs associated with
such transfer will be borne by 360.

 



PART D — GENERAL. TERMS

 

7. Fees and Payment Terms

 

  7.1 Fees. Moneytech Services shall invoice 360 monthly in arrears for all Fees
payable. Moneytech Services may deliver invoices to 360 electronically.        
7.2 Payment. Any sum due Moneytech Services pursuant to this Agreement shall be
payable within thirty (30) days from the date of invoice thereof. If 360 has a
good faith dispute with respect to an invoiced amount, it shall pay the
undisputed amount of the invoice and notify Moneytech Services of the disputed
amount and the reasons for such dispute within seven (7) days from the invoice
date. The Parties will use their best efforts to resolve any such dispute within
twenty (20) days thereafter.         7.3 Taxes. 360 acknowledges and agrees that
all fees, charges and any other rates or amounts charged by Moneytech Services
to 360 hereunder area exclusive of applicable value added, sales/use or goods
and service taxes ("Taxes") which may be levied in connection with the supply by
Moneytech Services of the Additional Facilities to 360. 360 shall pay all Taxes
arising in respect of the fees, charges or other amounts charged by Moneytech
Services to 360 hereunder. For greater certainty, Taxes do not include, and 360
shall have no obligation in respect of, any excise tax, customs duties, or tax
on the income or capital of Moneytech Services or taxes paid or payable on
supplies and other consumables used by Moneytech Services in the course of
providing the Additional Facilities.

 



2014 Agreement - Confidential Page 6 of 14 Moneytech Limited



 

 

 

  7.4 Except as otherwise provided in this Agreement, each party must pay its
own costs and expenses in connection with the negotiation, preparation,
execution and performance of this Agreement and other preceding and ancillary
documents.         7.5 Each party will be responsible for paying its own stamp
duty (including fines, penalties and interest) in connection with or arising out
of this Agreement and anything done or to be done under this Agreement.

 

8. Confidential Information. 

 

  8.1 General. Either party may disclose to the other certain information in
connection with its performance hereunder which it deems to be Confidential
information. For the purposes of this Clause 20.1 ‘Recipient’ means the party
'receiving' the Confidential Information and ‘Owner’ the party 'owning' such
Confidential Information.

 



‘Confidential Information’ includes but is not necessarily limited to the
following, whether or not in material form:

 

    a) any information (in any form) howsoever disclosed by Owner to Recipient
including, but not limited to, technical, market, business or financial
information, trade secrets, know-how, methodologies, techniques, principles or
processes, source and object codes, business and marketing plans, projections,
databases, computer programs, designs, arrangements with other entities, 360,
Client or project information, 360 or Client lists or contacts, concepts not
reduced to material form, industry knowledge know-how and data gathered,
features or functionality of any product, the appearance, ergonomics or user
interface for any product, product development plans, concepts or timescales,
designs, plans, drawings, models, any invention or discovery or any provisional
or complete patent application, any unregistered or registered trademarks,
applications for trademark registration or similar rights and any registered
design, application for design registration or similar rights;

 

    b) any documents prepared by Owner based on or incorporating any such
information; and

 

    c) all copies of the information and other records referred to in any of
paragraphs (a) and (b).

 



  8.2 Recipient shall undertake to:



 

    a) use Confidential Information solely for the Services;             b) keep
confidential ail Confidential Information.           8.3

Disclosure. For a period of two (2) years from the date of disclosure Recipient
shall not disclose any Confidential Information it receives from Owner to any
person, firm or corporation except: (I) employees of Recipient and its
affiliated companies who have a need to know and who have been informed of
Recipient's obligation hereunder; (ii) contractors or consultants under contract
to Recipient who have a need to know, who have been informed of Recipient's
obligations hereunder, and who have agreed in writing not to disclose
Confidential Information for a period not shorter than the nondisclosure period
provided above; and (iii) as provided in subparagraph 20.4 below. Recipient
shall use the same degree of care, but in no case less than reasonable care, to
avoid disclosure of such Confidential Information as Recipient uses with respect
to its own Confidential Information of like importance.







2014 Agreement - Confidential Page 7 of 14 Moneytech Limited





 

 







 



  8.4 Exceptions. Information shall not be deemed confidential or proprietary
for purposes of this Agreement, and Recipient shall have no obligation with
respect to any such information, which: (i) is already known to Recipient at the
time of its disclosure; (ii) is or becomes publicly known through no wrongful
act of Recipient; (iii) is received from a third party without similar
restrictions and without breach of this Agreement; (iv) is independently
developed by Recipient; or (v) is lawfully required to be disclosed to any
government agency or is otherwise required to be disclosed by law.           8.5
Publicity. 360 will not announce the execution of this Agreement or advertise or
promote any  aspect of the Services performed hereunder without the express
prior written consent of Moneytech, which consent shall not be unreasonably
withheld.           8.6 Termination. Each Party's rights and obligations under
this section shall survive any termination of this Agreement by either Party for
a period of two (2) years.       9. Intellectual Property of the Parties        
9.1 All trade marks, brand names, logos and other intellectual property rights
of whatsoever nature (including, but not limited to designs, patents and
copyright) (collectively referred to as the "Intellectual Property"), whether
registered or not, owned by or licensed to Moneytech and/or Moneytech Services
shall remain the property of Moneytech and/or Moneytech Services and/or the
third party licensor. 360 shall not receive any rights of whatsoever nature in
and to the Intellectual Property and warrants that it shall not attempt to
register any form of right, title and/or interest in and to any of the
Intellectual Property and shall forthwith refrain from using any or all of the
Intellectual Property (as contained in the Documents or otherwise) upon
Moneytech and/or Moneytech Services' instruction.         9.2 All trade marks,
brand names, logos and other intellectual property rights of whatsoever nature
(including, but not limited to designs, patents and copyright) (collectively
referred to as the "Intellectual Property"), whether registered or not, owned by
or licensed to 360 shall remain the property of 360 and/or the third party
licensor. Moneytech shall not receive any rights of whatsoever nature in and to
the Intellectual Property and warrants that it shall not attempt to register any
form of right, title and/or interest in and to any of the Intellectual Property
and shall forthwith refrain from using any or all of the Intellectual Property
(as contained in the Documents or otherwise) upon 360's instruction.         9.3
For the avoidance of doubt, in the event 360 uses its Moneytech Account to pay
for the development of Intellectual Property, Moneytech shall own all right
title and/or interest in and to any of the Intellectual Property until the
Moneytech Account is paid out in full.       10. Insurance       Intentionally
deleted.       11. Indemnification.         11.1 360 will indemnify, defend, and
hold Moneytech and Moneytech Services and its officers, directors and employees,
harmless from and against any and all claims and liabilities (including costs of
defense, settlement, and reasonable solicitors fees) that arise from third party
claims to the extent attributable to (a) bodily injury or death or damage to
tangible personal property caused by any act, omission, negligence or wilful
misconduct of 360 or its employees or agents; or (b) violations of any
commonwealth or state law, statute, regulation, rule, ordinance, order, or
government directive by 360 or any person engaged by 360 to perform the
Services.

 





2014 Agreement - Confidential Page 8 of 14 Moneytech Limited

 

 

 

 



  11.2 In addition to the indemnity in clause 11.1, 360 agrees to indemnify
Moneytech and Moneytech Services for all damages, liabilities, losses, costs and
expenses, (including legal fees) suffered or incurred by Moneytech and/or
Moneytech Services which arise out of or in connection with this Agreement.    
      11.3 The indemnity provided in Clause 11.1 shall not apply to the extent
it is caused by Moneytech Services and/or Moneytech's negligent acts or
omissions.         12. Limitation of Liability           12.1 In no event shall
either party be liable to the other or any other part for indirect, special or
consequential loss or damage, including, but not limited to, loss of good will,
loss of anticipation of profits or other economic loss arising out of or in
connection with a party's breach of, or failure to perform in accordance with
the Agreement, or the Facilities or Office Space or use or performance or
information provided hereunder, even if notification has been given to the
possibility of such damages.         12.2 Where permitted by law, in no event
shall Moneytech and/or Moneytech Services be liable to 360, or 360's clients or
any other party for loss, damage, or injury of any kind or nature arising out of
or in connection with these terms and conditions, or any agreement into which
they are incorporated, or any performance or non-performance under these terms
and conditions by Moneytech and/or Moneytech Services, its employees, agents or
subcontractors, in excess of the net Fee actually delivered to and paid for by
360 hereunder in the 6 months preceding the claim.       13. Term and
Termination           13.1 Term. The initial term of the Agreement shall be for
five (5) years commencing on the Effective Date. Thereafter, the Agreement will
automatically renew for successive one (1) year terms. The foregoing is subject
to the right of either Party to terminate the Agreement as permitted below.    
    13.2 Termination for Cause. Except as provided below by the section of this
Agreement titled "Termination for Non-Payment" in the event that either Party
materially or repeatedly defaults in the performance of any of its duties or set
forth in this Agreement, and such default is not substantially cured within
twenty (20) days after written notice is given to the defaulting party
specifying the default, then the party not in default may, by giving written
notice thereof to the defaulting party, terminate the Agreement as of a date
specified in such notice of termination.         13.3 Moneytech may immediately
terminate this Agreement on written notice, upon the happening of any one or
more of the following events:

  

    a) 360, its employees, servant or agents, or the Responsible Manager is
involved in, or Moneytech in its absolute discretion suspects 360 or the
Responsible Manager is involved in, any unauthorised or illegal act, fraud,
Serious Misconduct or dishonesty;

 

    b) 360, its employees, servant or agents or the Responsible Manager breaches
any term of the Transaction Documents;

 

    c) 360, its employees, servant or agents or the Responsible Manager is
subject to any banning order or disqualification pursuant to the Legislation.

 







2014 Agreement - Confidential Page 9 of 14 Moneytech Limited



 

 







 



  13.4 Termination for Insolvency, Bankruptcy. Either Party may immediately
terminate this Agreement by giving written notice to the other Party in the
event of (i) the liquidation or insolvency of the other Party, (ii) the
appointment of a receiver or similar officer for the other Party, (iii) an
assignment by the other Party for the benefit of all or substantially all of its
creditors, (iv) entry by the other Party into an agreement for the composition,
extension, or readjustment of all or substantially all of its obligations, or
(v) the filing of a meritorious petition in bankruptcy by or against the other
Party under any bankruptcy or debtor law for its relief or reorganisation.      
  13.5 Termination for Convenience. Either party may terminate for convenience
on three (3) months prior written notice to the other.         13.6 Upon
Termination. Immediately upon the termination date, 360 shall:



 

    a) pay Moneytech Services all amounts outstanding for the Additional
Facilities;

 

    b) return any written Authorised Representative Authority to Moneytech
within seven (7) days of receiving a written demand to do so.         14.
Restraint         14.1 In the event of termination of this Agreement in
accordance with Clauses 13.2 and 13.3, 360 will not, at any time during a period
of six (6) months from the date of termination:





 

  a) Either solely or jointly with any other person (whether as principal,
agent, employee, director, shareholder, partner consultant or otherwise)
directly or indirectly consult with or advise any person, firm, company or trust
who, or which, was a Client;

 

  b) Either solely or jointly with any other person (whether as principal,
agent, employee, director, shareholder, partner consultant or otherwise)
directly or indirectly engage in any business of rendering any services to any
person with whom 360 had any contact or dealing with during the course of the
Agreement and who was at any time during the term of the Agreement, a Client.

 

  c) For the avoidance of doubt this Clause 14.1 survives termination.      
14.2 In the event of termination of this Agreement in accordance with Clause
13.5, 360 is at liberty to send clients it has directly sourced, a communication
advising of their separation from Moneytech providing the content of such
communication is first approved by Moneytech. For the avoidance of doubt,
Moneytech is also permitted to send such similar communication to clients
advising of the separation.     15. Dispute Resolution       15.1 For any
dispute which arises under this Agreement and which cannot be resolved by the
parties during the normal course of business, the parties shall attempt in good
faith to resolve claim(s) or dispute(s) of whatever nature arising out of or
relating to this Agreement or the performance, breach, termination,
enforceability or validity thereof ("dispute") promptly by negotiation between
the companies executives who have authority to settle the dispute, and who are a
higher level of management than those persons who have direct responsibility for
the day to day performance of this Agreement. If, after the executives have
negotiated in good faith to resolve the dispute then either or both parties may
proceed to seek relief from the courts.

 



2014 Agreement - Confidential Page 10 of 14 Moneytech Limited

 

 







 

 

 

 

  15.2 Nothing in this clause 15 restricts either party form seeking
interlocutory relief in the Courts.       16. Binding Nature, Assignment, and
Subcontracting. 360 shall not assign, directly or indirectly, all or part of its
rights or obligations under this Agreement without the prior written consent of
Moneytech, which consent shall not be unreasonably withheld or delayed.     17.
Counterparts. This Agreement may be executed in several counterparts, all of
which taken together shall constitute one single agreement between the Parties.
    18. Headings. The Section headings used in this Agreement are for reference
and convenience only and shall not enter into the interpretation hereof.     19.
Relationship of Parties. The parties agree each party to this Agreement shall
perform its duties as an independent contractor and not as an agent, employee,
partner or joint venture partner of the other party. Neither party will have the
authority to bind or commit the other party in any manner whatsoever and will
not, at any time, hold itself out to third parties as having authority to enter
into or incur any commitments, expenses, liabilities or obligations of any
nature on behalf of the other party, except as specifically described in this
Agreement.     20. Compliance with Laws. Each Party and all persons furnished by
such Party shall comply at their own expense with all applicable federal and
state laws, ordinances, regulations and codes, including the identification and
procurement of required permits, certificates, licenses, insurance, approvals
and audits in performance of this Agreement.     21. Media Releases. Except for
any announcement intended solely for internal distribution by either Party or
any disclosure required by legal, accounting, or regulatory requirements, all
media releases, public announcements, or public disclosures (including, but not
limited to, promotional or marketing material) by either party or its employees
or agents relating to this Agreement or its subject matter, or including the
name, trade name, trade mark, or symbol of the other Party or any affiliate of
that Party, shall be coordinated with and approved in writing by the other Party
prior to the release thereof.     22. Force Majeure. Neither Party will be held
in breach of this Agreement for a delay or failure to perform (excluding payment
obligations hereunder) if and to the extent such delay or failure to perform
under this Agreement is due to an Act of God or the public enemy, labour
disorder, civil commotion, closing of public highways, government interference,
government regulations, or any similar event or occurrence beyond the reasonable
control of the affected Party.     23. Notices. Except as otherwise specified in
this Agreement, all notices, requests, demands and other communications given
hereunder shall be in writing and shall be deemed to have been duly given: (i)
on the date of delivery, if delivered personally or by messenger, or (ii) on the
first Business Day following the date of timely deposit with a nationally
recognized overnight courier service, if sent by such courier specifying next
day delivery; provided, however, that a notice of change of address shall not be
deemed to have been given until actually received by the addressee. All such
notices, requests, demands and other communications shall be directed to the
addresses set forth below or to such other address(es) as any Party hereto may
designate to the other Party hereto by like notice:



 

If to Monevtech or Monevtech Services: 

Moneytech Limited 

PO BOX 2015 

North Sydney NSW 2059 

Attn: Managing Director

 









2014 Agreement - Confidential Page 11 of 14 Moneytech Limited



 

 



 

If to 360: 

360 Markets Pty Limited

Level 6/97 Pacific Highway

North Sydney NSW 2060

Attn: Managing Director



 

Either Party may from time to time change its address for notification purposes
by giving the other Party written notice of the new address and the date upon
which it will become effective; first class, postage prepaid, mail shall be
acceptable for provision of change of address notices.

 



24 Severability. If, but only to the extent that, any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, then both
Parties shall be relieved of all obligations arising under such provision, it
being the intent and agreement of the Parties that this Agreement shall be
deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent. If that is not possible,
another provision that is legal and enforceable and achieves the same objective
shall be substituted. If the remainder of this Agreement is not affected by such
declaration or finding and is capable of substantial performance, then the
remainder shall be enforced to the extent permitted by law.     25 Waiver. An
effective waiver under this Agreement must be in writing and signed by the Party
waiving its right. A waiver by either Party of any instance of the other Party's
noncompliance with any obligation or responsibility under this Agreement will
not be deemed a waiver of subsequent or other prior instances of non-compliance.
    26 Remedies. All remedies set forth in this Agreement or available by law or
equity, shall be cumulative and not alternative, and may be enforced
concurrently or from time to time.     27 Survival of Terms. It is agreed that
certain obligations of the Parties under this Agreement, which, by their nature
would continue beyond the termination, cancellation, or expiration of this
Agreement, shall survive termination, cancellation or expiration of this
Agreement.     28 Attachments and Exhibits. All Schedules referenced in this
Agreement or attached to this Agreement are an integral part of this Agreement.
In the event of any conflict between the terms and conditions of any Schedules
and this Agreement, the terms of this Agreement shall prevail unless otherwise
agreed to in writing by authorised representatives of the Parties.     29
Governing Law. These terms and conditions (and any agreement into which they are
incorporated) shall be construed, interpreted and enforced under and in
accordance with the laws of New South Wales and the parties agree to submit to
the exclusive jurisdiction of the courts of that State.     30 Entire Agreement.
This Agreement constitutes the entire and exclusive statement of the agreement
between the Parties with respect to its subject matter and there are no oral or
written representations, understandings or agreements relating to this
Agreement, which are not fully expressed in the Agreement. This Agreement shall
not be amended except by a written agreement signed by both Parties authorised
signatories.     31 Authorised Representatives. Either party's authorised
representative for execution of this Agreement or any amendment hereto shall be
a director, a company secretary, or a duly authorised director or representative
of the respective party. The parties executing this Agreement warrant that they
have the requisite authority to do so.



 









2014 Agreement - Confidential Page 12 of 14 Moneytech Limited



 

 



 

Executed as an Agreement

 

SIGNED by 360 Market Pty Limited in )   accordance with s.127 (1) of the )  
Corporations Act. )     )         /s/ Jason Hugo   /s/ Hugh Evans Signature of
Director | SECRETARY   Signature of Director       JASON HUGO   HUGH EVANS Name
of Director (print)   Name of Director       SIGNED by Moneytech Limited in )  
accordance with s.127 (1) of the )   Corporations Act. )     )         /s/ Mark
Cameron   /s/ Hugh Evans Signature of Director   Signature of Director      
MARK CAMERON   HUGH EVANS Name of Director (print)   Name of Director (print)  
                      SIGNED by Moneytech Services Pty )   Limited in accordance
with s.127 (1) of the )   Corporations Act. )     )         /s/ Mark Cameron  
/s/ Hugh Evans Signature of Director   Signature of Director       MARK CAMERON
  HUGH EVANS Name of Director (print)   Name of Director (print)



  









2014 Agreement - Confidential Page 13 of 14 Moneytech Limited

 



 

 

 



SIGNED by Mr Jason Hugo )     )     )     )         /s/ Jason Hugo   /s/ Sonja
SPINDRAL Signature   Name of Witness       JASON HUGO   SONJA SPINDRAL Name
(print)   Name of Witness (print)

  

SCHEDULEI



Authorised Representative Agreement

 

SCHEDULE 2



Commission Schedule

 



2014 Agreement - Confidential Page 14 of 14 Moneytech Limited



 

 





[image_002.gif] 

 

AUTHORISED REPRESENTATIVE AGREEMENT

 

THIS AGREEMENT is made 28 May 2014

 

BETWEEN:

 

Moneytech Limited (ACN 106 249 852) Level 6/97 Pacific Highway, North Sydney NSW
("Moneytech")

 

AND:

 

360 Markets Pty Ltd (ACN 151 337 852) Level 6, 97 Pacific Highway, North Sydney,
NSW ("Authorised Representative")

 

RECITALS:

 

  A. Moneytech is the holder of an Australian Financial Services Licence (AFS
Licence), number 421414

 

  B. Authorised Representative wishes to distribute and/or arrange the Services
on behalf of Clients.

 

  C. Authorised Representative has requested Moneytech to appoint it as its
Authorised Representative in accordance with the Corporations Act and Moneytech
is willing to do so on the terms and conditions set out in this Agreement.

 

OPERATIVE PARTS

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Terms used in this Agreement shall have the meanings ascribed to them
herein:

 

1.2 In this Agreement:

 

  (1) Act means the Corporations Act 2001 (Cth) and the Corporations Regulations
2001 as amended from time to time.

 

  (2) Authorised Representative Compliance Manual means the manual and/or
guidelines provided by Moneytech to Client from time to time which set out the
requirements relating to Client's appointment as Moneytech's Authorised
Representative;

 

  (3) Authorised Representative means an authorised representative of a
financial services licensee, as that term is defined in the Corporations Act and
for the purposes of this Agreement shall be 360 Markets Pty Limited;

 

  (4) Client or Clients means a person(s) or company(ies) to whom Authorised
Representative will provide the Services on behalf of Moneytech in its capacity
as an Authorised Representative.

 

  (5) Financial Product Advice has the meaning ascribed to it under the
Corporation Act;

 



 

 



 

  (6) Foreign Exchange Services means the provision of foreign exchanges
services to Clients, including but not limited to: selling, purchasing, and
delivering currency transaction. These transactions may be spot or forward
transactions or derivatives.

 

  (7) Key Officers means those persons appointed by Client who are responsible
for ensuring it meets its obligations under this Agreement and who will complete
any required training.

 

  (8) Legislation means all Acts, Regulations, Codes of Practice and any
relevant circular, directive, policy statement and the like issued by any
government or industry body which apply to the provision of the Services.

 

  (9) Master Agreement is the commercial agreement executed between the parties
on or about 13 May 2014.

 

  (10) Serious Misconduct means:

 

  (i) the wilful or deliberate behaviour and/or conduct that causes serious and
imminent risk to the health and safety of a person, or the reputation, viability
or profitability of Moneytech's business;

 

  (ii) theft;

 

  (iii) fraud;

 

  (iv) assault;

 

  (v) an employee of the Authorised Representative or Key Person being
intoxicated (alcohol or drugs, other than prescribed drugs) at work;

 

  (vi) the Key Person or employee of the Authorised Representative refusing to
carry out a lawful and reasonable instruction that is consistent with the terms
of the Transaction Documents.

 

  (11) Services means the Foreign Exchange Services.

 

  (12) Transaction Documents means collectively, this Authorised
Representative Agreement, the Master Agreement executed on or about 28 February
2014 and Authorised Representative Compliance Manual as amended from time to
time.

 

1.3 Where there is any discrepancy or inconsistency between a part of this
Agreement or Transaction Documents, and any other part, the following descending
order of precedence of the parts shall apply to resolve the discrepancy or
inconsistency:

 

  (1) the Master Agreement;

 

  (2) this Agreement;

 

  (3) The Authorised Representative Compliance Manual.

 

2. APPOINTMENT

 

2.1 Moneytech appoints Authorised Representative to act as its Authorised
Representative subject to the terms and conditions set out in this Agreement.

 

2.2 The Authorised Representative is authorised, subject to any limitations
contained in Moneytech's AFSL and to limitations imposed on the Authorised
Representative by Moneytech to:

 

  a) Provide the Services; and

 

  b) Provide such other services as Moneytech may approve in writing from time
to time.

 





 



 

3. AUTHORISED REPRESENTATIVE OBLIGATIONS

 

3.1 At all time during the term of this Agreement, Authorised Representative
must:





 

  (1) act in a manner consistent with the obligations imposed on an Authorised
Representative by the Corporations Act, all other relevant laws and within the
scope of the authority granted to Authorised Representative under this
Agreement;

 

  (2) distribute the Foreign Exchange Services in accordance with the
Transaction Documents;

 

  (3) comply with any lawful direction imposed by Moneytech in respect to
Authorised Representative's role as Authorised Representative;

 

  (4) provide to Moneytech such information as is reasonably necessary for
Moneytech to ascertain whether Authorised Representative is complying its
obligations under this Agreement;

 

  (5) comply with standards of ethical conduct and professional competence
required by Moneytech from time to time;

 

  (6) act efficiently, honestly and fairly and not do or omit to do anything,
which would or could potentially cause Moneytech to breach the terms of its AFS
Licence; and

 

  (7) observe and comply with the provisions of the Authorised Representative
Compliance Manual and all reasonable directions, work practices and policies of
Moneytech as it requires from time to time;

 

At all time during the term of this Agreement, Authorised Representative must
not:

 

  (1) assign, subcontract or otherwise dispose of any right, interest or
obligation under this Agreement;

 

  (2) make any representations or give any warranties on behalf of Moneytech
except with the prior approval of Moneytech;

 

  (3) breach the anti-hawking provisions of the Corporations Act which apply to
unsolicited meetings with another person; or

 

  (4) undertake the giving of personal Financial Product Advice (general
Financial Product Advice is authorised);

 

  (5) purport to bind or contract for or on behalf of Moneytech in any way
whatsoever and in particular by written or oral conduct purport to enter into
contracts on behalf of Moneytech except in accordance with the Transaction
Documents or the written direction of Moneytech; and

 

  (6) observe and comply with the provisions of the Authorised Representative
Compliance Manual and all reasonable directions, work practices and policies of
Moneytech as it requires from time to time.

 

  (7) Disclose that the Authorised Representative is a representative of
Moneytech in all communications whether written or oral relating in any way to
Moneytech's business or the Authorised Representative's duties.

 

  (8) Where applicable and where your Authority extend to the provision of
Financial Product Advice: with respect to the provision of any Financial Product
Advice comply with the Act and in particular:

 

  (i) At all times take reasonable steps to ascertain the particular objectives,
financial situation and needs of the Client;

 

  (ii) Give such consideration to and conduct such investigation of the subject
matter of the relevant Financial Product as is reasonable in the circumstances;

 

 

 

 



  (iii) Always have a reasonable basis for providing any Financial Product
Advice to a Client or dealing in any Financial Product for or on behalf of a
Client.

 

  (9) issue any advertising, promotional or marketing material or public
statements of any kind with respect to Moneytech's business or with respect to
the Authorised Representative's business, unless the format of such material has
first been approved in writing by Moneytech;

 

  (10) act in any manner so as to bring the reputation or character of Moneytech
or any of its officers, employees, representatives or Associates into disrepute

 

2.1 The Authorised Representative warrants that the Authorised Representative:

 

  a) is skilled in the business of providing the Services;

 

  b) has the experience required to perform the obligations required of it
pursuant to this Agreement and to deal in Financial Products; and

 

  c) has the experience required to perform the obligations required of it
pursuant to this Agreement and to provide Financial Product Advice in respect of
the Services;

 

  d) has never held a dealer's licence, investment adviser's license or an
authorisation which was subsequently canceller or suspended;

 

  e) has never been convicted of an indictable offence or found guilty of fraud;

 

  f) has never been the subject of an enforcement investigation by a Government
authority responsible for enforcing the Legislation.

 

2.2 The Authorised Representative must immediately notify Moneytech in writing
if any of the warranties in Clause 2.1, cease to be true during the terms of
this Agreement.

 

2.3 The Authorised Representative must maintain proper business records with
respect to the conduct of the Authorised Representative's business as a
representative of Moneytech and permit Moneytech to inspect such records during
office hours and upon Moneytech giving three (3) Business Days' written notice
to the Authorised Representative.

 

3. Independent contractor

 

  3.1 Moneytech is not liable for any expenses incurred by the Authorised
Representative or its employees, officers, agents or subcontractors in providing
the Services. The Authorised Representative must reimburse any of its employees,
officers, agents or subcontractors for any reasonable costs incurred in
connection with providing the Services.

 

  3.2 The parties acknowledge and agree that:

 

  a) Neither the Authorised Representative nor any employees, officers, agents
or subcontractors of the Authorised Representative are entitled to payment from
Moneytech of any annual leave, annual leave loading, personal leave, severance
pay, long service leave or any other entitlement to which an employee of any of
them may be entitled.

 

  b) The Authorised Representative accepts full responsibility for the payment
of income, profit and salary tax payable in respect of itself and of its
employees (including any payments to them relating to the performance of the
Services).

 

  c) The Authorised Representative must make any taxation or other deductions
required by law in respect of itself and any of its employees (including any
payments relating to t e performance of the Services).

 

 

 

 



  d) The Authorised Representative accepts full responsibility for providing
superannuation, salary continuance and workers compensation insurance in respect
of itself and any of its employees (including any payments relating to the
performance of the Services).

 

  e) The Authorised Representative is registered for GST.

 

  3.3 The Authorised Representative must provide Moneytech with four (4) weeks
written notice of any annual leave to be taken by Key Officers.

 

  3.4 The parties agree to act fairly, reasonably and ethically in their
dealings with one another.

 

4. Compliance with the Corporations Act

 

  4.1 Moneytech agrees to work with the Authorised Representative to develop a
Financial Services Guide ("FSG") and Product Disclosure Statement ("PDS") and
similar documents as required by the Act and Legislation and regulations.

 

  4.2 The Authorised Representative agrees to do all things reasonably required
to give effect to this Agreement and to comply with the Act and Legislation
concerning the Services.

 

  4.3 The Authorised Representative acknowledges that Moneytech (at its expense)
is required to conduct a compliance audit each year and on certain other
occasions as determined by Moneytech.

 

5. Autonomy of authorised representative

 

  5.1 Subject to Clauses 5.2 to 5.5, the Authorised Representative shall have
complete control of the day to day conduct of his/her practice and Moneytech's
role shall be limited to matters it is required to handle pursuant to the terms
and conditions of its AFS License or the Legislation.

 

  5.2 The Authorised Representative must observe all written directions from
Moneytech concerning the procedures to be followed in providing the Services to
comply with the Legislation. This includes, but is not limited to:

 

  a) The content, format and scope of advice and recommendations provided to
Clients concerning the Services.

 

  b) The content, format and scope of communication with ASIC and other
government organisations concerning the Services and any matter relevant to this
Agreement;

 

  c) Moneytech's FSG/PDS.

 

  5.3 The Representative must observe the Client complaints resolution
procedures set out by Moneytech.

 

  5.4 Moneytech shall not contact the Authorised Representatives client's in
respect of any matter except as is necessary to give effect to this Agreement or
to comply with Legislation or the AFS License.

 

  5.5 Moneytech shall assist the Authorised Representative in marketing the
Services to Client(s) asrequested and agreed.

 

6. Client Monies

 



  6.1 The Authorised Representative must ensure that all monies payable to
Moneytech and collected by the Authorised Representative from Client/s must be
collected by way of cheque, direct debit, transfer or money order payable to
Moneytech to whom the monies are payable or in such other manners as Moneytech
approves in writing from time to time.      

6.2 All monies collected in accordance with Clause 6.1 must be remitted to
Moneytech immediate following receipt by the Authorised Representative.

 

 

 



  

  6.3 In the event that the Authorised Representative collects any monies due or
payable to a Client, whether in respect of a claim, refund of fees, rebate of
commission or otherwise, the Authorised Representative must:

 

  a) Keep true and proper accounts of all such monies collects;

 

  b) Pay or remit all such monies to the Client immediately without deduction;

 

  c) Not retain any portion thereof by way of set-off or otherwise.

 

7. Indemnity

 

  7.1 The Authorised Representative indemnifies and keeps indemnified Moneytech
against any and all claim, loss or expense suffered or incurred, howsoever
caused or arising out of or flowing from, in connection with, in respect of or
incidental to any breach of the obligations of the Authorised Representative
under this Authorised Representative Agreement, the Authority or the Act or
related Legislation.

 

8. Interim Suspension

 

  8.1 Moneytech retains the right to suspend the Authorised Representative's
Authority for seventytwo (72) hours upon receipt or notification of any
complaint against the Authorised Representative or its employees alleging
Serious Misconduct or any breach of the terms of the Authorised Representative
Agreement.

 

  8.2 Upon receipt of any complaint referred to in clause 8.1, Moneytech must
undertake a full investigation into such complaint and during such investigation
the Authorised Representative must cooperate with Moneytech.

 

  8.3 Moneytech retains the right to extend the period of suspension until the
investigation is carried out and resolved or the Authority and Transaction
Documents are terminated in accordance with Clause 10.

 

9. Training

 

  9.1 Upon receipt of notice from Moneytech, Authorised Representative must and
must cause each of its Key Officers to attend a training program provided by
Moneytech. Such notice will contain the following details:

 

  (1) the location(s) where the training is to be undertaken;

 

  (2) the times and dates for the training program; and

 

  (3) if relevant, the names of persons required to attend the training program

 

  9.2 Moneytech shall bear these costs.

 

  9.3 The parties agree to consult each other in respect of any required
training to minimise cost and inconvenience to both parties.

 





10. Termination

 

  10.1 Termination of the Master Agreement automatically terminates Authorised
Representative's appointment as an Authorised Representative.

 

  10.2 The parties shall refer to the terms of the Master Agreement for
termination provisions and post termination procedure.

 



 

 

 



EXECUTED as an Agreement:           Executed By 360 Markets Pty Limited in    
accordance with section 127(1) of the     Corporations Act 2001 by           /s/
Jason Hugo   /s/ Hugh Evans Director/Company Secretary      Director       JASON
HUGO   HUGH EVANS Name of Director/Company Secretary   Name of Director      
(BLOCK LETTERS)   (BLOCK LETTERS)       Executed By Moneytech Limited in    
accordance with section 127(1) of the     Corporations Act 2001 by           /s/
Hugh Evans   /s/ Mark Cameron Director/Company Secretary      Director      
HUGH EVANS   MARK CAMERON Name of Director/Company Secretary   Name of Director
      (BLOCK LETTERS)   (BLOCK LETTERS)

  

 

 



  

Schedule 2

 

Commission Schedule

 

This constitutes Schedule 2 to the Master Agreement executed by and between
Moneytech Limited, Moneytech Services Pty Limited and 360 Markets Pty Limited
(collectively the "Parties") on 28 May 2014:

 

The Parties agree:

 

  (1) That for any Client referred by Moneytech (or its subsidiary, servant or
agent) to 360, 360 shall pay Moneytech a commission equal to 50% of the gross
margin generated by said Client.

 

For the purposes of this Clause (1) "gross margin" shall mean the spread on the
transaction less any bank fees, transaction processing fees, insurance fees or
dealer commissions.

 

  (2) That for any Client referred by 360 to Moneytech, that Moneytech shall pay
to 360:

 

  (a) 50% of the upfront account establishment fee; and

 

  (b) a commission equal to 7.5% of the gross margin generated by said Client.

 

For the purposes of this Clause (2) "gross margin" shall mean the total interest
revenue and service fee (excluding GST) less any interest expense, bank fees,
transaction processing fees, insurance fees or sales commissions. For the
avoidance of doubt, commissions are not payable in accordance with this clause 2
if the Client is delinquent.

 

The parties further agree the Commission Schedule is subject to amendment where
mutually agreed between he parties in writing.

 



By its authorised signatory           [image_003.gif]     Moneytech Limited    
      [image_003.gif]     Moneytech Services Pty Limited          
[image_004.gif]     360 Markets Pty Limited    

 

 

 



 

 

 

 

 

